Citation Nr: 1108885	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  09-20 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Whether a reduction of the disability rating for the Veteran's service-connected bilateral hearing loss, from 40 percent to 10 percent, was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1968 to August 1988.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at an August 2010 videoconference hearing before the undersigned at the RO.  A hearing transcript is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

As much as the Board would prefer to resolve the appeal at this time, preliminary review reveals that the information in the record before us is inadequate to make an informed determination, and discloses a need for further development prior to final appellate review.  In this regard, the Board is of the opinion that VA's duty to assist includes affording the Veteran a new VA examination under the facts and circumstances of this case.

The Veteran was initially granted service connection for bilateral hearing loss in a March 1989 rating decision.  A non-compensable, or 0 percent, evaluation was assigned, effective from September 1, 1988.  Then, in a September 2003 rating decision, the RO increased the evaluation to 40 percent, effective from September 18, 2003.  

In June 2008, the RO sent the Veteran a letter in which it proposed to reduce the Veteran's disability rating for hearing loss to 10 percent, based on a recent VA examination in May 2008.  The RO effectuated the reduction in the September 2008 rating decision that is the subject of this appeal.  The reduction to 10 percent was made effective from December 1, 2008.  

The Veteran contends that the May 2008 VA examination which resulted in the rating reduction was inadequate.  Specifically, he states that the examination lasted no more than 10 minutes, and that a Maryland CNC word recognition test was not conducted.  

The May 2008 VA examination report indicates that a CNC word recognition test was conducted, and that the Veteran scored an 80 percent in the right ear and a 68 percent in the left ear.  

The Veteran submitted a February 2009 examination report from the Spokane Ear, Nose, and Throat Clinic (Spokane ENT Clinic) which states that a word recognition test demonstrated 72 percent recognition in the right ear, and 68 percent in the left ear.  However, it does not indicate whether the discrimination test was a Maryland CNC test.  Moreover, an audiogram was conducted, but the puretone thresholds were recorded in graph form and were not interpreted.  Accordingly, the data is not in a format compatible with VA rating guidelines.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  Thus, the Board is unable to calculate a percent evaluation for hearing loss based upon these examination results.  

Regarding rating deductions, the law provides that, when a rating has continued for a long period at the same level (i.e., five years or more), a reduction may be accomplished when the rating agency determines that evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  However, where a rating has been in effect for less than five years, the regulatory requirements under 38 C.F.R. § 3.344(a) and (b) are inapplicable, as set forth in 38 C.F.R. § 3.344 (c).  In such cases, an adequate reexamination that discloses improvement in the condition will warrant reduction in rating.  See 38 C.F.R. § 3.344 (c); 3.343(a).

In the present case, the Veteran's 40 percent rating, reduced to 10 percent in the September 2008 rating decision on appeal, had been in effect for just over five years.  As a result, the requirements under 38 C.F.R. § 3.344(a) and (b) apply, and VA must determine that it is reasonably certain that the improvement will be maintained under the ordinary conditions of life.  Moreover, the Court has held that several general regulations are applicable to all rating reduction cases, without regard for how long a particular rating has been in effect.  Certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  See Brown, 5 Vet. App. at 421.

In light of the foregoing, specifically the Veteran's contentions that the May 2008 VA examination was inadequate and the examination report from the Spokane ENT Clinic showing much worse word recognition ability in the right ear, the Board finds that a new VA examination is necessary to determine the current severity of his hearing loss disability.   

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an examination with an audiologist or other appropriate specialist to examine the severity of his bilateral hearing loss disability.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and should include a Maryland CNC word recognition test and an audiogram with puretone thresholds recorded in numerical form, and a complete rationale for any opinion expressed should be provided.  The claims file, to include a copy of this Remand, must be made available to the examiner for review of the medical history and previous examinations in conjunction with this examination.  If any improvement in the Veteran's hearing loss disability is noted, the examiner should opine as to whether the improvement is reasonably certain to be maintained under the ordinary conditions of life, and, if feasible, indicate when such improvement occurred.

2.  When the development requested has been completed, review the case again on the basis of the additional evidence.  If the benefits sought are not granted, furnish the Veteran and his representative a Supplemental Statement of the Case and afford a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of th1e Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

